DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1 – 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of copending Application No. 17/443,567 (U.S. Patent App. No. 2022/0036920 A1) in view of Goto (U.S. Patent No. 5,091,225). App ‘567 claims substantially the identical invention, but adds Al instead of Fe. However, Goto teaches the functional equivalence of Fe and Al as additives to NiPMo layers (col. 4, lines 14 – 39).  The exact amount of each additive is deemed an optimizable parameter within the knowledge of a person of ordinary skill in the art.  This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 requires an additional ‘second additional element’, yet claim 4 recites that the balance is Ni.  A recitation that a ‘balance is Ni’ requires that there are NO other components and, as such, there can’t be a ‘second additional element’. This rejection can be overcome by amending claim 5 to depend from claim 1 and not claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over either Inaba et al. (U.S. Patent App. No. 2014/0072829 A1) or IDS reference JP 05-266457 A, either taken in view of Goto (‘225).
Regarding claim 1, both base references disclose a substrate for a magnetic recording medium comprising a NiPMo alloy film meeting the claimed amounts of Mo and P (Inaba et al., Paragraph 0068; JP ‘457 A, Abstract).
Neither disclose adding Fe in an amount meeting the claimed limitations.
However, Goto teaches that it is known that both Mo and Fe can be added to NiP layers for use as base layers/plating films on magnetic recording media substrates (col. 4, lines 14 – 39).  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the exact amount of the additional additive through routine experimentation, especially given the teaching in the base references regarding the preferred ranges of the Ni, P and Mo (i.e. 3 of the 4 elements are met in both explicit recitation and weight percentages).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of either Inaba et al. or JP ‘457 A to utilize a NiPMo alloy film meeting the claimed limitations as taught by Goto, as such an additive is known to be added to NiP(Mo) films and is a matter of both equivalence and optimization of routine results effective variables (additive amount).
Regarding claims 2 and 3, there is sound basis that the disclosed NiPMo films of the base references would intrinsically meet the claimed optimized parameters given the substantial identical compositions.  Alternatively, it is well established that defects and roughness are undesired in magnetic recording media substrates and a person of ordinary skill in the art would have been well versed in desiring to minimize the ‘minute surface waviness’ and the ‘bulges/cm2’ on the substrate surface, regardless of the methodology used to characterize them; i.e. it would have been recognized by a skilled artisan that one would desire 0 nm micro waviness and 0 bulges/cm2.
Regarding claim 4, the disclosed prior art invention is open to quaternary alloys meeting the claimed limitations.
Regarding claim 5, the disclosed prior art invention is open to 5-element alloys meeting the claimed invention (see Goto teachings above).
Regarding claims 6 – 8, the Examiner takes Official Notice that L10 FePt or CoPt alloy magnetic layers are conventional and known in the magnetic media arts as high coercivity, high performance magnetic alloys and, as such, are obvious to a person of ordinary skill in the art.  For support of the Examiner’s position, simply see Paragraph 0073 of Inaba et al. (base reference).
Regarding claims 9 – 11, the use of a magnetic head with a magnetic media is conventional in the art or one would not be able to read/write to the magnetic media.  As such, these limitations are nominal and obvious to a person of ordinary skill in the art.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Applicants’ invention is directed to a very specific NiPMo quaternary alloy.  While the prior art generally recognizes adding various additional elements to a NiP layer (and NiPMo alloys are well established), the prior art does not recognize any unexpected properties or performance for the claimed alloy.  Should applicants be able to provide evidence of non-obviousness or non-equivalence (or a showing of unexpected results) for the claimed alloy, the present claims would be deemed allowable.
Applicant(s) are reminded that a detailed description of the reasons and evidence supporting a position of unexpected results must be provided by applicant(s).  A mere pointing to data requiring the examiner to ferret out evidence of unexpected results is not sufficient to prove that the results would be truly unexpected to one of ordinary skill in the art.  In re D’Ancicco, 439 F.2d 1244, 1248, 169 USPQ 303, 306 (1971) and In re Merck & Co, 800 F.2d 1091, 1099, 231 USPQ 375, 381 (Fed. Cir. 1986).
In addition, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the Examiner’s position that the arguments provided by applicant(s) regarding the alleged unexpected results should be supported by a declaration or affidavit.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
September 8, 2022